Case 3:18-cv-00802-BEN-JLB Document 68 Filed 05/14/20 PageID.2329 Page 1 of 12




                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           MAY 14 2020
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
 KIM RHODE; et al.,                               No.    20-55437

                 Plaintiffs-Appellees,            D.C. No.
                                                  3:18-cv-00802-BEN-JLB
   v.                                             Southern District of California,
                                                  San Diego
 XAVIER BECERRA, in his official capacity
 as Attorney General of the State of      ORDER
 California,

                 Defendant-Appellant.

 Before: SILVERMAN, NGUYEN, and COLLINS, Circuit Judges.

        This appeal challenges the district court’s preliminary injunction prohibiting

 the enforcement of California restrictions on the purchase of ammunition on

 Second Amendment and dormant Commerce Clause grounds. The California

 Attorney General moves for a stay of the injunction pending appeal.

        In evaluating a motion for stay pending appeal we consider four factors:

 “(1) whether the stay applicant has made a strong showing that he is likely to

 succeed on the merits; (2) whether the applicant will be irreparably injured absent a

 stay; (3) whether issuance of the stay will substantially injure the other parties

 interested in the proceeding; and (4) where the public interest lies.” Nken v.

 Holder, 556 U.S. 418, 426 (2009) (quoting Hilton v. Braunskill, 481 U.S. 770, 776

 (1987)).
Case 3:18-cv-00802-BEN-JLB Document 68 Filed 05/14/20 PageID.2330 Page 2 of 12




       Appellant satisfies the first factor because he has “show[n], at a minimum,

 that [he] has a substantial case for relief on the merits.” See Leiva-Perez v. Holder,

 640 F.3d 962, 968 (9th Cir. 2011). As the Supreme Court recognized in Heller,

 Second Amendment rights are not unlimited. See District of Columbia v. Heller,

 554 U.S. 570, 626-27 (2008) (“[N]othing in our opinion should be taken to cast

 doubt on . . . laws imposing conditions and qualifications on the commercial sale

 of arms.”); see also Jackson v. City & Cty. of San Francisco, 746 F.3d 953, 970

 (9th Cir. 2014) (Second Amendment right to purchase ammunition “may be

 subjected to governmental restrictions which survive the appropriate level of

 scrutiny”). The dormant Commerce Clause does not prohibit a state from

 enforcing a law that does not “discriminate[] against or directly regulate[] interstate

 commerce” and is not “clearly excessive in relation to the putative local benefits.”

 See Pharmaceutical Research & Mfrs. of Am. v. County of Alameda, 768 F.3d

 1037, 1041-46 (9th Cir. 2014) (citations omitted).

       Appellant has also shown sufficient likelihood of irreparable harm absent a

 stay, and that the remaining factors favor a stay. The provisions of state law at

 issue were in effect for more than nine months before the district court’s

 preliminary injunction. Appellees do not contend that they were unable to

 purchase ammunition lawfully and with minimal delay while those provisions were

 in effect. See, e.g., Teixeira v. County of Alameda, 873 F.3d 670, 681 (9th Cir.


                                           2
Case 3:18-cv-00802-BEN-JLB Document 68 Filed 05/14/20 PageID.2331 Page 3 of 12




 2017) (en banc) (“[M]issing is any allegation by [appellant] that any honest-to-God

 resident . . . cannot lawfully buy a gun nearby.” (internal quotation marks and

 citation omitted)).

       We therefore grant appellant’s emergency motion (Docket Entry No. 3) for a

 stay of the district court’s April 23, 2020 preliminary injunction pending appeal.




                                           3
Case 3:18-cv-00802-BEN-JLB Document 68 Filed 05/14/20 PageID.2332 Page 4 of 12




 Rhode v. Becerra, 20-55437

 COLLINS, Circuit Judge, dissenting:

       Appellant California Attorney General Xavier Becerra has moved for a stay

 of the district court’s preliminary injunction barring enforcement of specified

 provisions of California law (1) requiring background checks for sales of

 ammunition; and (2) restricting direct out-of-state sales of ammunition to

 California purchasers. I disagree with the majority’s conclusion that the standards

 for obtaining a stay have been met, and I therefore respectfully dissent.

       In determining whether to grant a stay pending appeal, we consider four

 factors: “(1) whether the stay applicant has made a strong showing that he is likely

 to succeed on the merits; (2) whether the applicant will be irreparably injured

 absent a stay; (3) whether issuance of the stay will substantially injure the other

 parties interested in the proceeding; and (4) where the public interest lies.” Nken v.

 Holder, 556 U.S. 418, 434 (2009) (internal quotation marks and citation omitted).

 “The party requesting a stay bears the burden of showing that the circumstances

 justify an exercise of that discretion.” Id. at 433–34. In my view, Appellant has

 not made a sufficient showing on the merits, and the balance of hardships also

 weighs against a stay here.

       1. The Second Amendment, which “is fully applicable to the States,”

 protects “the right to keep and bear arms for the purpose of self-defense.”


                                           1
Case 3:18-cv-00802-BEN-JLB Document 68 Filed 05/14/20 PageID.2333 Page 5 of 12




 McDonald v. City of Chicago, 561 U.S. 742, 749–50 (2010) (citing District of

 Columbia v. Heller, 554 U.S. 570 (2008)). This Second Amendment “right to

 possess firearms for protection implies a corresponding right to obtain the bullets

 necessary to use them.” Jackson v. City & County of San Francisco, 746 F.3d 953,

 967 (9th Cir. 2014) (internal quotation marks and citation omitted). Because the

 challenged scheme for requiring background checks for ammunition purchases

 thus directly “burdens conduct protected by the Second Amendment,” Mai v.

 United States, 952 F.3d 1106, 1113 (9th Cir. 2020), Appellant must show that it

 satisfies the appropriate level of constitutional scrutiny.

       We “determine the appropriate level [of scrutiny] by considering ‘(1) how

 close the challenged law comes to the core of the Second Amendment right, and

 (2) the severity of the law’s burden on that right.’” Bauer v. Becerra, 858 F.3d

 1216, 1221–22 (9th Cir. 2017) (quoting Silvester v. Harris, 843 F.3d 816, 821 (9th

 Cir. 2016)). “[O]ur test for the appropriate level of scrutiny amounts to ‘a sliding

 scale.’” Id. at 1222 (quoting Silvester, 843 F.3d at 821). “A law that imposes such

 a severe restriction on the fundamental right of self defense of the home that it

 amounts to a destruction of the Second Amendment right is unconstitutional under

 any level of scrutiny.” Id. (quoting Silvester, 843 F.3d at 821). “Further down the

 scale, a ‘law that implicates the core of the Second Amendment right and severely

 burdens that right warrants strict scrutiny. Otherwise, intermediate scrutiny is


                                            2
Case 3:18-cv-00802-BEN-JLB Document 68 Filed 05/14/20 PageID.2334 Page 6 of 12




 appropriate.’” Id. (quoting Silvester, 843 F.3d at 821). Because I conclude that

 Appellant has failed to make the requisite strong showing on the merits of his

 defense of the ammunition background check system under intermediate scrutiny, I

 have no occasion to decide whether a higher level of scrutiny should be applied.

       a. As a threshold issue, Appellant argues that Plaintiffs lack standing to

 bring a facial challenge. According to Appellant, Plaintiffs’ contention that the

 background check system fails intermediate scrutiny impermissibly rests in large

 measure on how the law operates as a whole, rather than as applied only to

 Plaintiffs. This argument appears to misconceive the nature of intermediate

 scrutiny as applicable here. Our intermediate scrutiny standards in the Second

 Amendment context have “looked to the First Amendment as a guide” and

 similarly require a showing of a “significant, substantial, or important” objective

 and “a reasonable fit between the challenged regulation and the asserted

 objective.” United States v. Chovan, 735 F.3d 1127, 1138–39 (9th Cir. 2013).

 Even in the commercial speech context, where the expansive overbreadth doctrine

 does not apply, an “attack upon a commercial-speech restriction on narrow-

 tailoring grounds” requires some consideration of how the law operates as a whole,

 and therefore, in a successful challenge, “the rationale of the narrow-tailoring

 holding may be so broad as to render the statute effectively unenforceable.” Board

 of Trustees of State Univ. of N.Y. v. Fox, 492 U.S. 469, 483 (1989); see also


                                           3
Case 3:18-cv-00802-BEN-JLB Document 68 Filed 05/14/20 PageID.2335 Page 7 of 12




 Central Hudson Gas & Elec. Corp. v. Public Serv. Comm’n of N.Y., 447 U.S. 557,

 565 n.8 (1980) (expressly distinguishing between the overbreadth doctrine and an

 intermediate-scrutiny narrow-tailoring challenge, and noting that, in the latter type

 of challenge, “to the extent the limitations are unnecessary to serve the State’s

 interest, they are invalid”). Applying comparable principles in the Second

 Amendment context, I conclude that, at least at this stage, Appellant has not made

 a sufficient showing that the district court erred in employing a broader focus in

 evaluating Plaintiffs’ contention that they (including those whom the

 organizational plaintiff represents) are being impermissibly subject to burdens by

 regulations that lack a sufficient reasonable fit to survive intermediate scrutiny. Cf.

 Jackson, 746 F.3d at 962 (in considering Second Amendment facial challenge

 under intermediate scrutiny, court stated that the question was whether restriction

 was “a permissible burden on the Second Amendment right to ‘keep and bear

 arms’ or it [was] not”).

       b. Appellant’s motion does not establish a reasonable probability of success

 under intermediate scrutiny. For purposes of this motion, I assume that California

 has a substantial interest in ensuring that ammunition does not fall into the hands

 of persons prohibited under California or federal law from possessing it, such as

 felons, aliens unlawfully present in the United States, and “mental defective[s].”

 See 18 U.S.C. § 922(g); see also CAL. PENAL CODE § 30305. California law and/or


                                           4
Case 3:18-cv-00802-BEN-JLB Document 68 Filed 05/14/20 PageID.2336 Page 8 of 12




 federal law already impose criminal penalties on such possession, see 18 U.S.C.

 § 922(g); see also CAL. PENAL CODE § 30305, and both impose systems for

 conducting background checks in connection with purchases of firearms, see 18

 U.S.C. § 922(t); see also CAL. PENAL CODE § 28220. The question is whether the

 additional restriction that California has imposed here, i.e., generally requiring

 background checks before each purchase of ammunition, has been shown by

 Appellant to be “reasonably tailored” to providing further material support to that

 goal in light of its impact on constitutional rights. Pena v. Lindley, 898 F.3d 969,

 986 (9th Cir. 2018). Here, the factual findings of the district court indicate a

 particularly lopsided imbalance between the claimed benefits and burdens.

       The district court found that, through January 2020, there were some 754

 instances in which a prohibited person was prevented from purchasing ammunition

 through California’s ammunition background check system, and approximately

 101,047 instances in which “residents who are not prohibited persons . . . failed a

 background check.” Rhode v. Becerra, ___ F. Supp. 3d ___, 2020 WL 2392655, at

 *11 (S.D. Cal. April 23, 2020). Appellant argues that the district court apparently

 overlooked the possibility that many of these instances involved the same person

 failing on multiple occasions, and Appellant contends that when that factor is

 considered, the court’s number overstates the “number of unique individuals”

 involved by about 25%. (The evidence cited by Appellant on this point suggests


                                            5
Case 3:18-cv-00802-BEN-JLB Document 68 Filed 05/14/20 PageID.2337 Page 9 of 12




 that he thinks the number should instead be about 81,112 persons.) Appellant also

 emphasizes that many of these 81,000 or so persons were subsequently able to pass

 a different, more cumbersome form of background check and to purchase

 ammunition. But as the district court noted, “between 53.5% and 60% of residents

 who are rejected each month still ha[d] not been authorized to purchase

 ammunition” as of January 2020, and “the resolution process” for those who had

 succeeded was “hardly quick.” Id. at *18. Taking these adjustments into account

 indicates that, through January 2020, approximately 750 prohibited purchasers had

 been stopped from buying ammunition but roughly 45,000 or so “residents who are

 not prohibited persons” had also been prevented from doing so. Id. at *11. 1 And

 beyond this disparity in impacts, the district court also noted the system’s apparent

 effect on the overall volume of ammunition transactions: although California had

 forecast that “approximately 13 million ammunition transactions” would occur in

 one year, the number of background checks conducted using the two primary

 methods was “only 635,856” over a seven-month period. Id. at *12.

       The purpose of the tailoring requirement is to ensure that the benefits of a

 regulation are not disproportionate to the burdens on constitutionally protected


 1
   Appellant’s motion speculates that, for the approximately 30% of rejections that
 occurred due to the would-be purchaser’s lack of a firearm record in the relevant
 state system, “it is possible” that some subset of those persons “were prohibited
 persons.” Appellant points to no evidence that substantiates that speculation, much
 less attempts to quantify it.

                                           6
Case 3:18-cv-00802-BEN-JLB Document 68 Filed 05/14/20 PageID.2338 Page 10 of 12




  conduct. Cf. Ward v. Rock Against Racism, 491 U.S. 781, 799–800 (1989)

  (discussing intermediate scrutiny applicable to time, place, and manner regulations,

  and noting that “[g]overnment may not regulate expression in such a manner that a

  substantial portion of the burden on speech does not serve to advance its goals.”).

  Without endorsing everything that the district court said in its voluminous opinion,

  I agree that the sort of stark imbalance between benefits and burdens here suggests

  poor tailoring. 2020 WL 2392655, at *19–22.

        2. Although the Commerce Clause is a positive grant of power to Congress,

  see U.S. CONST., art. I, § 8, cl. 3, the Supreme Court has held that there is a

  “negative” aspect to the clause that prohibits “state laws that unduly restrict

  interstate commerce.” Tennessee Wine & Spirits Retailers Ass’n v. Thomas, 139

  S. Ct. 2449, 2459 (2019). We analyze dormant Commerce Clause claims using a

  “two-tiered approach.” Pharmaceutical Research & Mfrs. of Am. v. County of

  Alameda, 768 F.3d 1037, 1041 (9th Cir. 2014). Under the first tier, we ask

  whether the state law “either discriminates against or directly regulates interstate

  commerce.” Id. (internal quotation marks and citation omitted). If the state law

  does either, it is “virtually per se invalid and will survive only if it advances a

  legitimate local purpose that cannot be adequately served by reasonable

  nondiscriminatory alternatives.” Department of Revenue of Ky. v. Davis, 553 U.S.

  328, 338 (2008) (cleaned up). Under the second tier, we ask whether “the burden


                                             7
Case 3:18-cv-00802-BEN-JLB Document 68 Filed 05/14/20 PageID.2339 Page 11 of 12




  [the state law] imposes on interstate commerce is clearly excessive in relation to

  the putative local benefits.” Pharmaceutical Research & Mfrs. of Am., 768 F.3d at

  1044 (cleaned up). I do not believe that Appellant has made a sufficiently strong

  showing on his claim that California’s restriction on direct interstate sales of

  ammunition is consistent with the dormant Commerce Clause.

        The district court concluded that, by requiring that all sales of ammunition

  “occur in a face-to-face transaction,” CAL. PENAL CODE § 30312(b), California has

  both discriminatorily favored in-state ammunition merchants and has imposed

  burdens on interstate commerce that “far outweigh whatever benefit it is designed

  to achieve.” Rhode, 2020 WL 2392655, at *33. Particularly given Appellant’s

  likely lack of success concerning the background check system (which might

  otherwise be thought to provide some arguable justification for the face-to-face

  requirement), Appellant has not shown at this stage that he has a fair chance of

  success in his contention that the district court erred in finding that the challenged

  provision violates the Commerce Clause.

        3. Even if I were to conclude that Appellant has at least raised “serious legal

  questions” on appeal, I do not think that he has made the concomitant showing that

  “the balance of hardships tips sharply in [his] favor.” Golden Gate Restaurant

  Ass’n v. City & County of San Francisco, 512 F.3d 1112, 1116 (9th Cir. 2008)

  (internal quotation marks and citation omitted). I do not disagree with Appellant’s


                                             8
Case 3:18-cv-00802-BEN-JLB Document 68 Filed 05/14/20 PageID.2340 Page 12 of 12




  contention that “a state suffers irreparable injury whenever an enactment of its

  people or their representatives is enjoined,” Coalition for Econ. Equity v. Wilson,

  122 F.3d 718, 719 (9th Cir. 1997); see also Maryland v. King, 567 U.S. 1301, 1303

  (2012) (Roberts, C.J., in chambers), but it is likewise true that the loss of

  constitutional rights “generally constitute[s] irreparable harm,” American Trucking

  Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046, 1059 (9th Cir. 2009).

  Particularly given the very lopsided allocation of burdens and benefits occasioned

  by California’s wholly novel effort at ammunition background checks, the balance

  of equities, if anything, tips sharply against Appellant here.

         For these reasons, I would deny the request for a stay of the preliminary

  injunction. I respectfully dissent.




                                             9
